NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN YAGMAN,                                 No.    18-55111

                Petitioner-Appellant,           D.C. No. 2:15-cv-07586-SVW-KS

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                              Submitted May 21, 2019

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Stephen Yagman appeals from the district court’s order denying his petition

for a writ of error coram nobis under 28 U.S.C. § 1651(a). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, see United States v. Riedl, 496 F.3d
1003, 1005 (9th Cir. 2007), and we affirm.

      Yagman challenges his conviction for bankruptcy fraud, in violation of 18

U.S.C. § 157, on the basis that the government failed to prove the existence of a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
bankruptcy “proceeding,” and because the jury was not instructed it had to find

beyond a reasonable doubt that there was a fraudulent scheme separate from the

bankruptcy proceedings. Yagman unsuccessfully raised these claims in a pretrial

motion, on direct appeal, and in collateral relief proceedings. The district court

properly denied coram nobis relief. See Riedl, 496 F.3d at 1006 (setting forth the

requirements for coram nobis relief).

      We do not consider the arguments Yagman presents for the first time in his

reply brief, see Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009), and the

requests contained in his reply brief are denied.

      Appellee’s request for judicial notice is granted. The panel unanimously

concludes this case is suitable for decision without oral argument. See Fed. R.

App. P. 34(a)(2). Yagman’s request for oral argument is, therefore, denied.

      AFFIRMED.




                                          2                                    18-55111